El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El derecho a la intimidad, en proceso de desarrollo cons-tante, abarca hoy ancho campo. Nos corresponde en este pleito *255determinar su relación, así como la de otras garantías consti-tucionales, con la institución del divorcio.
Los peticionarios radicaron escrito en marzo de 1977 ante el Tribunal Superior en que expresan haber contraído matri-monio el 22 de enero de 1975. No han procreado hijos. In-tentaron convivir como matrimonio, pero al presente consi-deran que éste ha perdido su propósito. Alegan finalmente que desean de común acuerdo disolver el vínculo que los ata, pero que no interesan “mentir ni entrar a discutir sus intimi-dades matrimoniales en el presente sistema de adversarios.” Solicitan que este Tribunal “declare como una intromisión ilegal en la intimidad de los demandantes, las disposiciones estatutarias de la legislación de divorcio que obliguen [síc] a los demandantes a permanecer casados en contra de su libre, voluntaria y soberana voluntad y/o [sic] provocar una causal y/o [sic] engañar al Honorable Tribunal, a fin de disolver el vínculo legal que los une.” Afirman que no está presente ninguna de las causales enumeradas en nuestra legislación.
El Tribunal Superior resolvió que no existe “base razona-ble para que el Estado ponga trabas al divorcio de las partes” en las circunstancias descritas y declaró nulas ciertas dispo-siciones del Código Civil. El Estado Libre Asociado, inter-ventor, apeló el fallo. Alega el Estado en esencia que no pro-cede el divorcio en nuestro ordenamiento jurídico bajo cir-cunstancia alguna, si su base es el consentimiento mutuo de los cónyuges.
La solución de la controversia que plantea este recurso requiere el análisis de varias cuestiones. Debemos resolver en primer término si el procedimiento de sentencia declarato-ria es utilizable en este caso. De ser utilizable, importa de-finir las disposiciones constitucionales en juego. Para impar-tirle contenido a éstas, dado su origen independiente, su con-dición dinámica y dimensión imprecisa, sería necesario repa-sar, en tercer término, el tratamiento del divorcio en otras *256sociedades, tanto en las extrañas como en las similares a la nuestra. En último lugar es imprescindible que observemos el funcionamiento del estatuto vigente, su conexión con las realidades que vivimos y con los valores que entrañan las dis-posiciones constitucionales que con él conflijan. La disposición estatutaria a que nos referimos con mayor particularidad es la parte del Art. 97 del Código Civil, 31 L.P.R.A. see. 331, que ordena:
“. . . En ningún caso puede concederse el divorcio cuando la causa en que se funde sea el resultado de un convenio o confabu-lación entre marido y mujer o de una aquiescencia de cualquiera de ellos para conseguirlo.” (1)

I


La permisibilidad de acudir al procedimiento de sentenciadeclaratoria.

El Art. 2 de nuestra Ley Uniforme de Sentencias Decla-ratorias, Ley Núm. 47 de 25 de abril de 1931, 32 L.P.R.A. see. 2992, dispone:
“Toda persona . . . cuyos derechos, estado u otras relaciones jurídicas fuesen afectados por un estatuto, ordenanza municipal, contrato o franquicia, podrá obtener la determinación de cual-quier divergencia acerca de la interpretación o validez de dichos estatutos, ... y además que se dicte una declaración de los dere-chos, estados u otras relaciones jurídicas que de aquéllos se deri-ven.”
Su Art. 11, 32 L.P.R.A. see. 3001, ordena:
“Cuando se solicite un remedio declaratorio deberán incluirse como partes todas aquellas personas que tengan o aleguen tener algún interés que pueda ser afectado por la declaración .... En cualquier procedimiento en que se discuta ... la anticonstitu-cionalidad de un estatuto, ordenanza, o franquicia, el Secretario de Justicia también deberá ser notificado con copia del procedi-miento y tendrá derecho a ser oído.” *257Estas disposiciones son copia literal de las Secs. 2 y 11 de la ley uniforme estadounidense sobre este género de sentencias. 2 Uniform Laws Annotated 238, 516. Se cumplió en este pleito estrictamente con el mandato estatutario.
Los cónyuges recurridos son personas directamente afectadas en su relación matrimonial por las disposiciones impugnadas del Código Civil. El uso de la sentencia declaratoria para dilucidar cuestiones relativas al matrimonio y el divorcio está plenamente admitido. Borchard, Declaratory Judgments, 2d ed., Cleveland, 1941, págs. 264, 478 y ss.
Los peticionarios se atuvieron estrictamente a la letra del estatuto y notificaron al Secretario de Justicia el mismo día en que presentaron su escrito. Además lo emplazaron formalmente. El Secretario solicitó intervención después de dictarse sentencia y defendió la constitucionalidad del estatuto atacado. En este foro ha asumido también una posición adversativa frente a los peticionarios y no ha reclamado que sea improcedente el recurso de sentencia declaratoria. En varios foros se ha estimado que la notificación al Secretario es de índole jurisdiccional. Parr v. Seattle, 84 P.2d 375 (Wash. 1938); Watson v. Washington Preferred Life Insurance Co., 502 P.2d 1016 (Wash. 1972). Si bien el estatuto no está enteramente libre de ambigüedad conforme a algunos, estimamos que el Secretario no tenía que ser parte formal en este procedimiento; podía limitar su papel al de interventor. Compárense: Hydraulic Press Brick Co. v. City of Independence, 311 N.E.2d 873 (Ohio 1974); Developments in the Law—Declaratory Judgments, 62 Harv. L. Rev. 787, 821 (1949); Borchard, op. cih, 274; Judicial Determinations in Nonada versary Proceedings, 72 Harv. L. Rev. 723 (1959); Ervin v. Taylor, 66 So.2d 816 (Fla. 1953). Debe advertirse, además, que la conducta del interventor en este litigio le ha impartido un carácter tan adversativo como si hubiese comparecido como parte. La naturaleza adversaria de un pleito no puede supeditarse al escueto formulismo de las etiquetas empleadas. *258El epígrafe de un caso no determina su naturaleza. Debe señalarse también que el derecho que este estatuto pudiese reconocer al Secretario de Justicia a ser parte formal en el epígrafe del caso es de índole renunciable. Véase: Leonard v. City of Seattle, 503 P.2d 741 (Wash. 1972), donde se adopta una norma aún más abarcadora.
HH HH

Las cuestiones constitucionales envueltas.

El Art. II, Sec. 8 de la Constitución del Estado Libre Asociado dispone:
“Toda persona tiene derecho a protección de la ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar.”
El Art. II, Sec. 1 expresa:
“La dignidad del ser humano es inviolable ....”
El informe rendido por la Comisión de Carta de Derechos a la Asamblea Constituyente señala la relación entre estas dos disposiciones:
“La protección contra ataques a la honra, reputación y vida privada constituye también un principio que complementa el con-cepto de la dignidad humana mantenido en esta constitución. Se trata de la inviolabilidad personal... y amplia . ...” 4 Diario de Sesiones de la Convención Constituyente 2566.
En E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975), apuntamos que el derecho a la intimidad tiene un historial distinto en Puerto Rico al que tiene en Estados Unidos. Añadimos que nuestro Art. II, Sec. 8 es una copia literal del Art. Y de la Declaración Americana de los Derechos y Deberes del Hombre y que entronca también con el Art. 12 de la Declaración Universal de los Derechos del Hombre. Recalcamos que nuestra Asamblea Constituyente quiso “formular una Carta de Derechos de factura más ancha *259que la tradicional, que recogiese el sentir común de culturas diversas sobre nuevas categorías de derechos.”
En Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975), nos habíamos referido también a la amplitud del derecho a la intimidad. “Representando así esta sección [la número 8 del Art. II], como varias otras,” afirmamos, “un principio con aspiraciones de universalidad, destilado de muy diversos sistemas jurídicos, ancho es el mundo que se nos brinda para su interpretación justa. No se está obligado por juegos específicos de reglas históricas. La obligación es aca-tar el mandato constitucional, en consonancia con otras dis-posiciones de nuestra ley primaria y las realidades del país.”
El Art. II, Sec. 1 de nuestra Constitución ha recibido reconocimiento comparable. En García Santiago v. Acosta, 104 D.P.R. 321, 324 (1975), dijimos:
“En la sociedad democrática organizada alrededor, de los derechos fundamentales del hombre, el Estado ha de reducir a un mínimo su intervención con sensitivas urdimbres emocionales como lo son las relaciones de familia. La intromisión en la vida privada solo ha de tolerarse cuando así lo requieran factores su-perantes de salud y seguridad públicas o el derecho a la vida y a la felicidad del ser humano afectado. No menos exige la Consti-tución del Estado Libre Asociado al declarar que la dignidad del ser humano es inviolable, y al condenar el discrimen por motivo de nacimiento, origen o condición social.”
Véanse también: Santiago de Hernández v. Tribunal Superior, 102 D.P.R. 642 (1974); Santiago v. Sears Roebuck, 102 D.P.R. 515 (1974); Pueblo v. Tribunal Superior, 99 D.P.R. 30 (1970) (opinión concurrente de los Jueces Asociados Se-ñores Rigau, Hernández Matos y Ramírez Bages); y Logo Colón v. Bargain Town, 105 D.P.R. 331 (1976) (voto disi-dente del Juez Asociado Señor Irizarry Yunqué).
Conforme nuestra jurisprudencia, las Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado ope-ran sin necesidad de ley que las implemente. Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964); E.L.A. v. Herman-*260dad de Empleados, 104 D.P.R. 436, 440 (1975). El derecho a la intimidad y la protección extendida a la dignidad del ser humano no son en nuestro ordenamiento entidades errantes en busca de autor o encasillado jurídico. La Constitución las consagra en textos claros.
La situación en Estados Unidos es distinta. No se ha de-terminado con exactitud la verdadera fuente del derecho a la intimidad. Este se ha derivado de la referencia a “libertad” en las cláusulas sobre el debido procedimiento de ley de la quinta y decimocuarta enmiendas a la Constitución de Esta-dos Unidos, Roe v. Wade, 410 U.S. 113, 153 (1973); de la novena enmienda, Redlich, Are There Certain Rights . . . Retained by the People?, 37 N.Y.U.L. Rev. 782 (1962); Griswold v. Connecticut, 381 U.S. 479, 486-99 (1965) (opinión concurrente de Goldberg); de la cláusula sobre privilegios e inmunidades, Doe v. Bolton, 410 U.S. 179, 200 (1973); y de las emanaciones y penumbras de las primeras cinco enmien-das y el Preámbulo de la Constitución. Tribe, L. H., American Constitutional Law, The Foundation Press, 1978, pág. 893 y ss. Igual ocurre con el reconocimiento del carácter inviolable de la dignidad del ser humano (personhood). Tribe, loe. cit.
A pesar de lo incierto de su origen el derecho a la intimidad se desarrolló en Estados Unidos con gran pujanza. El artículo de Warren y Brandéis sobre el principio de “la personalidad inviolable” proveyó notable impulso. Warren & Brandéis, The Right to Privacy, 4 Harv. L. Rev. 193, 205 (1890). En su celebrada disidencia en Olmstead v. United States, 277 U.S. 438, 478 (1928), Brandéis se refirió al derecho a la intimidad como “the most comprehensive of rights and the right most valued by civilized men.” En decisiones siguientes se fue reconociendo y expandiendo este derecho. En 1965 el Tribunal Supremo de los Estados Unidos lo utilizó para invalidar una ley estatal. Griswold v. Connecticut, 381 U.S. 479 (1965). En Eisenstadt v. Baird, 405 U.S. 438
*261(1972), se anuló un reglamento que discriminaba entre casa-dos y solteros en cuanto al uso de contraceptivos. En Carey v. Population Services International, 431 U.S. 678 (1977), se invalidó una disposición estatal que prohibía la distribución comercial de contraceptivos. Skinner v. Oklahoma, 316 U.S. 535 (1942), dejó sin efecto un estatuto que ordenaba la este-rilización de personas convictas dos o más veces de delitos graves que envolviesen depravación moral. En Roe v. Wade, 410 U.S. 113, 153 (1973), se resolvió que, dentro de determi-nadas circunstancias, “The right of privacy ... is broad enough to encompass a woman’s decision whether or not to terminate her pregnancy.” Al mismo efecto: Doe v. Bolton, 410 U.S. 179 (1973).(2) Ambos casos establecen, junto a muchos otros, que el Estado no puede invadir la zona de la intimidad personal excepto para proteger intereses públicos apremiantes, Roe, supra, 154; Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52 (1976); Boddie v. Connecticut, 401 U.S. 371 (1971).
La jurisprudencia sobre los derechos a la intimidad y a la dignidad personal, particularmente sobre el primero, es hoy abundantísima. Whalen v. Roe, 429 U.S. 589 (1977); Comment, A Taxonomy of Privacy: Repose, Sanctuary, and Intimate Decision, 64 Calif. L. Rev. 1447 (1976); Tribe, American Constitutional Law, The Foundation Press, Inc., 1978, capítulo 15 (“Rights of Privacy and Personhood”). El derecho a la intimidad en Estados Unidos se aplica actualmente a situaciones muy diversas. Abarca, según se expresa en Paul v. Davis, 424 U.S. 693 (1976), “matters relating to marriage, procreation, contraception, family relationships, and child rearing and education.” Según se ha ido enanchando por los tribunales el área de protección constitucional se ha ido achicando el poder de las asambleas legislativas *262para reglamentar muchos aspectos de estas materias. El desa-rrollo del derecho a la intimidad contradice la teoría, tan tra-dicional como equivocada, de que la decisión de los pleitos debe seguir canales incontaminados por la originalidad. Sobre las dificultades de esta teoría de adjudicación, véanse: Dwor-kin, R., Taking Rights Seriously, Harvard University Press, 1977, capítulo 4; Friedmann, Legal Theory, 5a ed., Columbia Univ. Press, 1967, capítulo 82.
Tan amplio es el campo de estos derechos que han surgido serios problemas de clasificación. Gerety, Redefining Privacy, 12 Harv. Civ. Rights — Civ. Lib. L. Rev. 233 (1977); Comment, A Taxonomy of Privacy . . ., 64 Calif. L. Rev. 1447 (1976); Tribe, op. cit., 887 y ss. Aparte de expresiones gene-rales como la de Paul v. Davis, supra, el problema concreto en el caso de autos no ha sido objeto de análisis específico por las cortes estadounidenses.
Los derechos en cuestión han recibido en la doctrina, den-tro y fuera de Estados Unidos, extenso reconocimiento tam-bién, pero abundan igualmente las generalizaciones. Autores como Maritain y Rommen estiman que la dignidad del ser humano es el más fundamental de los principios derívables de un derecho natural concebido al modo neoescolástico. Fried-mann, op. cit, 395. Machan ha escrito:
“The concept of human dignity should be one of the cornerstones of our legal system ....
“Generally, for a society to respect human dignity, the special moral relations between people should be left undisturbed. Government should confine itself to making sure that this voluntarism is not abridged, no matter how tempting it might be to use its coercive powers to attain some worthy goal . . . .”
Machan, Human Dignity and the Law, 26 De Paul L. Rev. 807, 819 (1977). En su catálogo de derechos humanos con aspiración de universalidad, McDougal y Lasswell son más específicos al condenar “unreasonable limitations on freedom to terminate uncongenial personal relationships” como obs-*263táculo al derecho de todo ser humano a participar en los procesos afectivos. McDougal, Lasswell y Lung-Chu-Chen, Human Rights and World Public Order: Human Rights in Comprehensive Context, 72 Nw. U.L. Rev. 227, 235, 255 (1977).
En resumen, la inclusión de los derechos concernidos en la Declaración Universal de los Derechos del Hombre y en la Declaración Americana de los Derechos y Deberes del Hombre es índice de su rango. Estos derechos han evolucionado al grado suficiente para comprender ciertos aspectos de las rela-ciones familiares. Para precisar su conexión con el divorcio, para definir la zona de intimidad en este campo, así como la extensión del poder del Estado para invadirla, es indispensable, no obstante, contar con más datos. Examinemos en con-secuencia el desarrollo de la institución del divorcio en otras sociedades y en la nuestra. El origen de nuestras cláusulas constitucionales sobre el derecho a la intimidad y a que se respete la dignidad del ser humano exige la amplitud de la búsqueda.
III

La institución del divorcio en otras sociedades.

La institución del divorcio ha sufrido notables cambios a través de los tiempos. En la época del principado romano cualquiera de los cónyuges podía dar por terminado el matri-monio cuando lo desease. Con la extensión del Cristianismo se difundió el concepto de la indisolubilidad del matrimonio. Lutero, Zwingli y Calvino rechazaron el dogma de la indisolu-bilidad total, pero la Reforma ató la institución del divorcio al concepto de culpa y al sistema adversario. Especialmente a partir del siglo dieciocho el divorcio se fue generalizando y secularizando en las sociedades occidentales, pero continuó usualmente vinculado al concepto de la culpa. Tenía que haber un cónyuge inocente y otro culpable. El procedimiento tenía que ser adversativo. Excepto en Francia a raíz de la *264Revolución de 1789, no se permitía el divorcio por consenti-miento mutuo, es decir, sin insistencia en la culpabilidad del cónyuge demandado. Rheinstein, Max, Marriage Stability, Divorce, and the Law, Univ. of Chicago Press, 1972, capí-tulo 2. El divorcio sin culpa, tan generalizado hoy en muchas sociedades diversas, es una institución relativamente re-ciente en la mayoría de los países donde impera, aunque de vieja historia en otros. Representa hoy la teoría dominante.
En Europa, tan solo tres países no reconocen el divorcio actualmente: España, Irlanda y Andorra. Andrade Pires de Lima e De Matos Antunes Varela, Código Civil Anotado, vol. IV, Coimbra, 1975, pág. 578. En España, no obstante, el Art. 2 de la Ley de 2 de marzo de 1932, derogada en 1938, disponía que “Habrá lugar al divorcio cuando lo pidan am-bos cónyuges de común acuerdo, o uno de ellos por algunas de las causas determinadas en esta Ley . . . .” La Gaceta, Madrid, 11 de marzo de 1932. Después de la revolución sep-tembrina se permitió también el divorcio por la Ley Provisional de Matrimonio Civil de 18 de junio de 1870, 103 Colec-ción Legislativa de España 848, 861, y el Reglamento para su ejecución de 13 de diciembre de 1870, 105 Colección Legis-lativa de España 908. Se derogó esta ley en tiempos de la Restauración. En Portugal y Liechtenstein se reconoce el divorcio, pero no entre católicos.
En Latinoamérica tan solo cuatro países rechazan el divorcio en alguna forma: Argentina, Brasil, Chile y Colombia. Alonso, H. y B., La Separación Matrimonial, Madrid, 1970, pág. 38. Hasta hace unos años el Paraguay se contaba en este grupo. Gallardo, Divorcio, Separación de Cuerpos y Nulidad del Matrimonio en las Naciones Latino-Americanas, Madrid, 1957.
En el resto del mundo el divorcio se prohíbe tan solo en Filipinas. Rheinstein, op. cih, 8; Padilla, Civil Code, 1975, título IV, artículo 97 y ss.
*265El divorcio basado en criterios de culpa ha sido motivo de severos ataques desde considerable tiempo. Se ha señalado repetidamente que la insistencia en el concepto de culpa ha producido inexorablemente un lamentable distanciamiento entre el derecho escrito y el derecho en acción; que es común el perjurio y el irrespeto al mandato legislativo en este gé-nero de casos; que en la realidad el tipo de divorcio que preva-lece es el divorcio por consentimiento, oculto tras la tamba-leante fachada del divorcio por actos culposos o por ruptura irreparable del vínculo matrimonial. Rheinstein, op. cit., 254-257, 311-313; Wadlington, Divorce Without Fault Without Perjury, 52 Va. L. Rev. 32, 81-84 (1966); Glendon, The French Divorce Reform Law of 1976, 24 Am. J. of Comp. Law 199, 204 (1976).
La inclusión de la separación por determinado tiempo entre las causales de divorcio representó un alivio al pro-blema, aunque únicamente cuando el período de separación es breve (en algunas jurisdicciones norteamericanas el período de separación es de seis meses, 3 Fam. L. Rep. 4048-4049), pero generalmente se estima que este antiguo método no com-bate los males que desata la teoría del divorcio por culpa. Muchos países que intentaron este método han hallado que era imperativo liberalizar aún más su legislación sobre divorcio para lograr un justo equilibrio entre los delicados intereses envueltos en este asunto. Tal ha sido el caso de Suecia y otros países escandinavos y europeos. Sage, Dissolution of the Family under Swedish Law, 9 Family L.Q. 375, 376, 380 (1975); Rheinstein, op. cit., 313; McCurdy, Divorce — A Suggested Approach with Particular Reference to Dissolution for Living Separate and Apart, 9 Vand. L. Rev. 685 (1956). Tal ha sido también la experiencia, como veremos dentro de breve, en la mayoría de las naciones latinoamericanas.
La introducción del concepto de ruptura irreparable del vínculo matrimonial como causal única o adicional del divorcio, conjuntamente con la abolición de defensas clásicas *266a la acción, tales como la colusión y la connivencia, consti-tuyó un método sutil para la aceptación parcial del consenti-miento mutuo como método para la disolución del matrimonio. Suecia es un ejemplo típico del paso de un concepto a otro. Sage, op. cit., 381-382.
A lo largo de todo este proceso se han efectuado estudios sobre la relación estadística entre la incidencia del divorcio y la relativa severidad de la ley. Se ha comprobado que los estatutos no avanzados de divorcio son ineficaces para reducir las disoluciones matrimoniales. Rheinstein, Marriage, Stability, Divorce and the Law, U. of Chi. Press, 1972, págs. 109, 406.
El divorcio fundamentado en nociones de culpa persiste hoy en sólo una minoría de países. Veamos la situación a grandes rasgos.
En Estados Unidos, de cuyo antiguo derecho proviene nuestra ley de divorcio, con su fuerte dependencia en el con-cepto de culpa y castigo, la tendencia ha sido a abolirlo, junto a las defensas que se derivan de él, tales como la colusión, la recriminación y la connivencia. Para el 1 de agosto de 1977 sólo tres estados de la Unión, Illinois, Pennsylvania y Dakota del Sur, se aferran, como Puerto Rico, a la desprestigiada teoría de la culpa como base para la concesión del divorcio. 3 Fam. L. Rep. 4047-4048. En treinta y un estados puede obtenerse el divorcio por ruptura irreparable del nexo matrimonial, como causal aparte de la de separación de los cón-yuges por determinado período. 3 Fam. L. Rep. 4048. En cinco estados se reconoce abiertamente el divorcio por simple consentimiento mutuo. 3 Fam. L. Rep. 4099. Se ha cuestio-nado en la doctrina el poder del estado para denegar el divor-cio por consentimiento mutuo. Berg, Are Fault Requirements in Divorce Actions Unconstitutional?, 16 J. of Fam. L. 266, 279 (1977-78).
El divorcio por consentimiento mutuo se admite, con cier-tas condiciones en algunos casos, en la mayoría de los países *267latinoamericanos. Existe en Bolivia, Cuba (antes y después de la revolución de 1959), Ecuador, El Salvador, Guatemala, Haití, Honduras, México, Nicaragua, Panamá, la República Dominicana y el Uruguay. Gallardo, Divorcio, Separación de Cuerpos y Nulidad del Matrimonio en las Naciones Latino-Americanas, Madrid, 1957. En Ecuador se adoptó el divorcio por consentimiento mutuo desde 1910, antes que en Rusia, aunque mucho después de la Francia revolucionaria. Haití, el primer país en reconocer el divorcio en la América Latina, introdujo el consentimiento mutuo como causal desde 1805. En Cuba se conoció desde la Ley Núm. 206 de 10 de mayo de 1934. Este tipo de divorcio no se ventilaba en una acción litigiosa. Se presentaba una petición conjunta, acom-pañada de los acuerdos pertinentes respecto a la guarda de los hijos y la disolución de la sociedad de gananciales. Se celebraba a los pocos días una vista de reconciliación. El Art. 50 del código cubano actual simplemente dispone que “Proce-derá el divorcio por mutuo acuerdo de los cónyuges, o cuando el Tribunal compruebe que existen causas de las que resulte que el matrimonio ha perdido su sentido para los esposos y para los hijos, y con ello también para la sociedad.” El Segundo Congreso Jurídico Centro-Americano de 1901 influyó en la diseminación del divorcio por consentimiento en Lati-noamérica. Gallardo, op. cit., 311-312.
En Europa apenas quedan retazos de la noción del divor-cio por culpa. Inglaterra es de las pocas naciones donde se ha liberalizado la ley y modernizado su lenguaje, mas donde to-davía persiste en gran medida la influencia del espectro de la culpa. Existe allí una sola causal de divorcio, la ruptura irreparable del matrimonio, pero, contrario a la abrumadora mayoría de los países que han seguido este método, para pro-bar dicha ruptura es indispensable demostrar la ocurrencia de actos básicamente equivalentes a las antiguas causales. Divorce Reform Act 1969, sec. 2, 40 Halsbury’s Statutes of England 770-772. Se permite el divorcio por consentimiento *268mutuo únicamente si ha mediado la separación previa por dos años. El sistema inglés ha sido objeto de dura crítica. Rhein-stein, op. cit., 317-352. Desarrollos recientes apuntan hacia una mayor liberalización. 3 Fam. L. Rep. 2387, 2622.
En Suecia evolucionó la institución del divorcio hasta aceptarse la disolución del matrimonio por consentimiento, sin las trabas que persisten en el derecho inglés. Bajo el Có-digo Civil Sueco de 1920 se permitía este género de divorcio de considerarse que el matrimonio estaba deshecho. La re-forma de 1973 acepta como regla general la decisión de las partes, proveyendo que “Si los cónyuges acuerdan disolver el matrimonio tienen derecho al divorcio.” Tan solo en el caso en que medien hijos menores de dieciséis años bajo la cus-todia de un cónyuge no se permite el divorcio por consenti-miento mutuo hasta expirado un plazo de reconsideración de seis meses. Sage, Dissolution of the Family under Swedish Law, 9 Family L.Q. 375, 380 (1975). El divorcio en el resto de Escandinavia es en extremo liberal. Rheinstein, op. cit., capítulo 6.
En Bélgica se permite también, por ley de 20 de noviem-bre de 1969, el divorcio por consentimiento, pero las partes deben ser mayores de 23 años y el matrimonio debe haber durado dos. Codes Beiges, Serváis y Mechelynck, ed., t. 7o, suplemento (1 de enero de 1977).
La ley francesa de 11 de julio de 1975 se cuenta entre las más avanzadas. Se comenta extensamente su texto en III Encyclopedic Dalloz, 2a ed., suplemento de 1977, “Divorce”. La nueva ley (Art. 229 del Código Civil) reconoce tres tipos de divorcio: el divorcio por consentimiento mutuo, por rup-tura de la vida común y por culpa. Existen dos clases de divorcio por consentimiento mutuo; cuando se radica una de-manda conjunta por los esposos o una demanda por uno que es aceptada por el otro. La primera forma no puede utili-zarse durante los primeros seis meses del matrimonio. No es necesario que las partes indiquen la causa del divorcio. Unica-*269mente hay que someter al juez un proyecto de estipulación que reglamente todas las consecuencias del divorcio. El ma-gistrado debe decretar el divorcio a menos que considere que la estipulación no representa la libre voluntad de las partes o que no protege adecuadamente los intereses de los hijos o los de alguna de las partes. En el otro tipo de divorcio por consentimiento puede interponerse la demanda aun en el caso de matrimonios jóvenes cuya duración no haya alcanzado los seis meses. Deben señalarse hechos que hagan intolerable la continuación del matrimonio, mas el juez no tiene que verifi-car su naturaleza. Basta con que la parte demandante los considere así.
En Suiza, Alemania Occidental y la gran mayoría de los otros países europeos la tendencia definitiva es hacia la supe-ración del concepto de la culpa como única base para el divorcio. Seyboz & Gilliéron, Code Civil Suisse et Code des Obligations Annotés, Lausanne, 1972, Art. 137 et seq.; Kheinstein, op. cit., capítulo 15.
El derecho soviético a partir de 1917 adoptó el principio del mutuo consentimiento. Bastaba con la simple decisión de las partes y su anotación en el registro civil o por el corres-pondiente tribunal del pueblo. Desde entonces, especialmente en 1924, 1936, 1944, 1949 y 1965-1968, ha habido variedad de cambios. La tendencia ha sido hacia la mayor participa-ción del Estado y el énfasis en el concepto de la ruptura del vínculo matrimonial. Las causales para el divorcio no se enu-meran y el carácter adversativo del procedimiento se ha eli-minado. A partir de 1968 se limita la intervención de los tribunales a los casos contenciosos donde los cónyuges tengan hijos menores de edad. En los casos restantes es suficiente el simple registro de la voluntad de las partes, el cual ad-quiere finalidad al cabo de tres meses de solicitud al efecto. Rheinstein, op. cit., capítulo 9; Berman, Justice in the U.S.S.R., Harvard Univ. Press, 1963, págs. 338-344. Se ha comentado la gran similaridad de aspectos cardinales del de-*270recho soviético y el californiano en la recepción del divorcio sin culpa. Se ha considerado que la herencia civilista común de ambos sistemas es causa importante de tal hecho. Bolas, No-Fault Divorce: Born in the Soviet Union?, 14 J. of Fam. L. 31, 65 (1975).
El concepto del divorcio sin culpa se ha extendido a otros continentes. El divorcio por consentimiento, sin necesidad de intervención de los tribunales, constituye, por ejemplo, el modo de obtener el 90% de los divorcios en el Japón. Rhein-stein, op. cit., 109 y ss. En Australia, por ley de 1975, la rup-tura irreparable del vínculo matrimonial es la única causal de divorcio, aunque se requiere cierto término de separación. 3 Fam. L. Rep. 4041, 2250. En los países islámicos se reco-noce la disolución del matrimonio por mutuo consentimiento. Amelunxen & Guenther, Marriage and Women in Islamic Countries, in Veenhoven, ed., Case Studies on Human Rights and Fundamental Freedoms, vol. 2, The Hague, 1975, pág. 85 y ss. En los países africanos no islámicos el movimiento hacia el reconocimiento del divorcio sin culpa y de la ruptura irreparable del matrimonio como causal determinante es evi-dente. Jackson, The Law of Kenya, Nairobi, 1970, págs. 42-45.
De lo anterior se desprenden varias conclusiones. El de-recho a la intimidad ha influido decisivamente en el derecho de familia en múltiples culturas. Se discierne una tendencia general avasalladora a reconocer el divorcio sin culpa. Se han desarrollado diversos métodos de lograr este fin, bien me-diante la institución de la causal de disolución por ruptura irreparable del matrimonio o la del consentimiento mutuo. En ambos casos la vasta mayoría de las jurisdicciones intenta escudar a las partes de la necesidad de depender de causales basadas en culpa o en la separación prolongada, así como de ventilar su vida íntima ante las cortes u otro foro. Si bien la experiencia cada vez más universalizada es expandir la zona de intimidad en el campo de las relaciones familiares es ad-*271vertible también en la generalidad de las naciones una pode-rosa preocupación, expresada en formas diferentes, por la estabilidad de la familia, la debida guarda de los hijos y la protección de las partes en la división de sus bienes y en lo que respecta a su sustento. Examinemos estos principios a la luz de la realidad puertorriqueña.
> í — 1

El divorcio en Puerto Rico.

Puerto Rico es hoy una de las comunidades más rezagadas en el mundo en materia de legislación sobre divorcio. Nuestra legislación no ha podido superar la etapa del divorcio por culpa. Tan solo ha experimentado con el primer paso de libe-ralización ensayado en otros países, la separación por deter-minado tiempo. Art. 96(9) del Código Civil, 31 L.P.R.A. see. 321(9). Los pasos subsiguientes, el divorcio por ruptura irreparable del vínculo matrimonial y la disolución del matri-monio por consentimiento, se han tomado en muchas otras comunidades cristianas, pero no aquí. Hemos sido renuentes a aceptar que el procedimiento de divorcio no tiene que ser siempre de naturaleza adversativa y que algunas barreras in-terpuestas a su obtención son ficticias e ineficaces.
El resultado ha sido la creación de un doloroso dilema para muchos seres humanos forzados a escoger entre hacer entrega de su derecho a la intimidad o convertirse en cóm-plices de una triste comedia para obtener el divorcio a tono con la “ley” y en burla de la ley. Es inevitable la brecha entre derecho y realidad en tales circunstancias. La verda-dera situación en Puerto Rico es que existe de jacto hace tiempo el divorcio por acuerdo mutuo. De lo que trata este caso simplemente es si, en aras del respeto debido a la digni-dad e intimidad del ser humano y a la propia integridad de la ley y de los procesos judiciales, se debe reconocer formal-mente lo que ya es realidad en nuestro país. Informe sometido *272al Consejo sobre la Reforma de la Justicia en Puerto Rico por el Comité Civil, libro primero, 1975, págs. 103-109/
Se viene criticando desde hace décadas el ■ deplorable es-tado de nuestra legislación en este campo. Nuestro fino hu-morista, Lie. Nemesio Canales, escribió en Paliques:
“Usted, señor mío, encontrará abiertas de par en par las puertas de una corte de justicia para solicitar y obtener la diso-lución del vínculo matrimonial, siempre que usted pueda alegar y probar a la faz de todo el mundo en juicio oral y público, que entre usted y su mujer ha ocurrido cualquiera de las ocho cosas espantosas que señala el código como motivo de divorcio.
Cualquiera de esas ocho cosas (eran 8 entonces) — adulterio, embriaguez habitual, trato cruel, etcétera — bien probadita, esto es, bien sacadita a la vergüenza pública, bien puesta de mani-fiesto una vez y otra vez ante los ojos curiosos del público, en los estrados de una corte, le dará a usted derecho a la sentencia de divorcio que desea. Pero, eso sí, tiene que haber lucha; tiene que haber una riña judicial en que ambos cónyuges se saquen los trapos al sol y traten de cubrirse del mayor oprobio posible; tiene que haber uno que quiera salir de la jaula conyugal y otro que le cierre el paso a todo trance; tiene que haber uno que diga sí y otro que grite no. Porque si tiene usted la desdicha de lle-gar pacíficamente, sin necesidad de escándalo, a un acuerdo o convenio mediante el cual ambos se declaren incapacitados para seguir la vida en común ... ¡ ya se ha fastidiado usted, y no hay divorcio!”
Citado más ampliamente en Pueblo v. Tribunal Superior, 99 D.P.R. 30, 41-42 (1970) (opinión concurrente de los Jueces Rigau, Hernández Matos y Ramírez Bages).
Al aprobarse en 1932 la ley española para permitir el divorcio por consentimiento mutuo, don Félix Ochoteco expresó:
“Jamás hemos visto mayor absurdo jurídico en nuestro legis-lador que el consignar la prohibición expresa de la ruptura del vínculo matrimonial por aquiescencia de los cónyuges ....
Repugnancia nos causa contemplar las comedias judiciales que se representan ante nuestros tribunales en gran número de acciones, en que las partes, e impulsadas por la imperativa exi-*273gencia del estatuto, simulan una ausencia de confabulación, todo ello con el consiguiente ultraje a la dignidad de los juzgadores, y poniéndose de manifiesto un cínico relajamiento en la adminis-tración de justicia.”
Ochoteco, Comentarios a la Ley de Divorcio de la República Española en Relación con Nuestro Estatuto, 4 Rev. Jur. U.P.R. 59, 71-72 (1934).
En la Conferencia Judicial de Puerto Rico, celebrada en 1958, el Comité sobre Relaciones de Familia y Delincuencia Juvenil explicó su sentir:
“El defecto principal en la actual Ley de Divorcio es que marido y mujer son litigantes adversarios; que uno debe ser declarado culpable y el otro debe ser declarado inocente; que el cónyuge culpable debe ser penalizado y el cónyuge inocente pre-miado. En el esfuerzo de cada uno por probar su inocencia y la culpabilidad del otro, se pierden respetabilidad y decencia y los procedimientos pueden producir penalidades desagradables. Si ambos resultan culpables, ninguno puede obtener sentencia a su favor y el matrimonio deberá continuar en toda su fuerza y vigor, no importa lo dañino que resulte para las partes, sus hijos, y la sociedad.
Una ley de divorcio debe estar orientada a promover la felici-dad y no la infelicidad; a que los litigantes se conduzcan en forma amigable y no hostil; a que se mantenga la cohesión de la familia y no a que se precipite su destrucción; a que el remedio reclamado esté basado en el derecho propio y no en la culpa ajena. Cuando marido y mujer tengan que separarse permanente-mente, debieran hacerlo sin las indignidades, hostilidades, dudas y agresiones que conllevan muchas de las acciones de divorcio. El bienestar de la familia, y especialmente el de los hijos, debe recibir primordial atención. Esta ley adopta un enfoque tera-péutico del divorcio,' y se inspira en el principio de que las cortes deben ser instrumento de ayuda para las partes y no arena de combate. La primera alegación de la parte promovente debe titu-larse ‘petición’ en vez de demanda y el título del caso debe ser ‘In re: La Familia de -’, en vez de ‘Fulano versus Zutano’.”
*274En el citado informe de 1975 del Comité Civil del Consejo sobre la Reforma de la Justicia, según adoptado por el Con-sejo, se afirmó:
“[N]uestras leyes sobre el divorcio, por ejemplo, se hallan todavía en cierto estado de rezago histórico-social. Estas ya no responden a la realidad que vivimos ....
El área relativa al divorcio contiene un sinnúmero de mitos, resabios de antaño, prejuicios e intereses creados.” (Págs. 103-104.)
El informe atacó el concepto de la culpa y recomendó “la ins-tauración de una causal adicional de divorcio donde sólo se considere si existe el consentimiento mutuo de los cónyuges para terminar con el lazo matrimonial que los une.” (Pág. 105.) Recalcó el informe el aspecto degradante del divorcio en Puerto Rico, añadiendo que en la situación presente
“. . . algunos recurren a la mentira y al perjurio para obtener el divorcio, otros abandonan el hogar, dando por terminado todo vínculo familiar.
Por eso, entendemos que la creación de la nueva causal... es imperativa. El sistema actual, al limitar la accesibilidad del divorcio, hace que se empleen estratagemas indeseables para obte-ner el mismo, fomenta una doble moralidad, propulsa la forma-ción de uniones ilícitas, constituye un mal ejemplo para la pobla-ción en general y tiende a rebajar los patrones morales del pueblo, así como su confianza en los procesos judiciales.” (Pág. 109.)
En encuesta celebrada por el Comité, el 82% de los abo-gados consultados expresó que aceptaría una causal de divor-cio concebida en los siguientes términos:
“La incompatibilidad de carácter, el mutuo acuerdo o cual-quier conducta continua de uno de los cónyuges que haga imposi-ble una normal convivencia matrimonial.” (Pág. 389.)
Antes y después de este informe se radicaron infructuosa-mente proyectos de ley ante nuestra Asamblea Legislativa para el reconocimiento del divorcio por acuerdo mutuo. Véanse: el P. de la C. 488 de la Sexta Asamblea Legislativa y el P. del S. 48 de la Octava.
*275Las estadísticas sobre el modo de obtener divorcios en Puerto Rico son de interés para observar el distanciamiento entre el derecho eñ los libros y el derecho en acción y el grado en que las partes intentan evitar los efectos de un procedi-miento adversario. De los 13,876 casos de divorcio vistos por el Tribunal Superior durante el año fiscal pasado, tan solo 3,001 fueron de índole contenciosa. Informe Anual de la Administración de los Tribunales, 1976-77, Tabla B-16.
V

Conclusión

En Rosario v. Galarza, 83 D.P.R. 167, 174 (1961) diji-mos:
“No podemos condenar a la demandante a continuar un ma-trimonio ficticio. Nada ganaría con eso el interés general y por el contrario al hacer justicia como la entendemos nada pierde dicho interés público ....
Estamos mediando en un área eminentemente personal en que el ser humano tiene derecho a la menor intervención posible de parte del Estado y en la cual sólo debemos irrumpir cuando el interés general así lo justifique con claridad.”
En ausencia de intereses públicos apremiantes el Estado no puede violar la zona de intimidad protegida por el Art. II, Sec. 8 de nuestra Constitución. Estimamos que es alta responsabilidad del Estado velar por la estabilidad de la familia, la guarda y cuidado de los hijos, la justa división de los bienes gananciales, la adecuada protección de las partes que disuelven su vínculo matrimonial. A nombre de estos intereses el Estado está impedido, no obstante, de obligar a dos seres humanos a permanecer atados cuando ambos reconocen que la convivencia entre ellos se ha hecho imposible. ¿Qué interés público existe en mantener un vínculo irremediablemente deshecho? ¿Qué interés social exige que como precio para obtener el divorcio las partes tengan que acordar fingir un pugilato legal, revelar detalles íntimos de su vida familiar *276o acudir al perjurio y el engaño, en lesión de su dignidad y de la majestad de la ley?
Las Secs. 1 y 8 del Art. II de la Constitución no permiten limitar los fundamentos del divorcio en Puerto Rico dentro de las circunstancias de este caso a causales derivadas del concepto de la culpa. Tales disposiciones constitucionales se basan en principios con aspiración de universalidad y la realidad predominante en el mundo de hoy, como hemos visto, es la aceptación del divorcio sin culpa. La Constitución del Estado Libre Asociado ampara el derecho de los puertorriqueños a proteger su dignidad y vida íntima en los procedimientos de divorcio mediante la expresión de la mutua decisión de divorciarse o la consignación de ruptura irreparable de los nexos de convivencia matrimonial. No tienen que mediar partes adversas; puede hacerse por petición conjunta de los cónyuges. No tiene que existir una parte inocente y otra culpable. La esencia del derecho estriba en la abolición de la noción de culpa. No necesitan las partes expresar las razones de su decisión si a su juicio ello conlleva la revelación indeseada de penosos detalles de su vida íntima. No puede forzarse a las partes a vivir ininterrumpidamente separados por dos años como único medio de ejercer su derecho a la intimidad y la inviolabilidad de su dignidad humana. Esta es una causal legítima para quienes deseen invocarla pero, según hemos advertido, ella representa tan solo una etapa intermedia, primitiva e incompleta de la evolución del divorcio culposo al divorcio sin culpa.
Nada de lo anterior significa que el divorcio es asunto exclusivo de las partes, sujeto a su puro capricho y antojo. El Estado puede y debe cerciorarse de que la decisión de solicitar conjuntamente la disolución del vínculo matrimonial no es producto de la irreflexión o de la coacción. Los tribunales interrogarán a las partes sobre estos particulares. Como medida adicional que tienda a garantizar que ha mediado la *277debida deliberación no se aceptará petición alguna de divorcio bajo los principios enunciados sin que las partes adjunten las estipulaciones correspondientes sobre la división de sus bie-nes, el sustento de las partes y otras consecuencias del divorcio. El tribunal no concederá el divorcio si a su entender alguna de las partes no habrá de recibir protección adecuada.
Hasta que la Asamblea Legislativa opte, dentro del esquema constitucional vigente, por prescribir otras normas tendentes a garantizar que la decisión de disolución conyugal por mutuo acuerdo no es hija de la irreflexión, los tribunales no admitirán renuncias al término para solicitar revisión y la petición de divorcio podrá retirarse en cualquier momento antes que la sentencia se convierta en final y firme. La Asam-blea Legislativa puede erigir otras salvaguardas razonables para defender debidamente la estabilidad de la familia, siem-pre que no viole los derechos ilegislables que protegen las Secs. 1 y 8 del Art. II. Pueden establecerse, dentro de dichos parámetros, mecanismos de conciliación, términos mínimos de duración del matrimonio para la interposición de la acción en determinados casos y tomarse otras medidas fundadas en intereses apremiantes del Estado.
Ya que en este caso no median hijos no hacemos pronun-ciamiento alguno sobre la medida, si alguna, en que debe variar el análisis aquí hecho de ser otras las circunstancias de la controversia.
Por último, valga señalar que no es posible eludir la tarea emprendida aquí mediante el argumento de que todo lo concerniente al divorcio debe ser asunto a resolverse por la Asamblea Legislativa. Según expresamos en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), la función de interpretar la Constitución es atributo indelegable de la Rama Judicial. Es a los tribunales que les corresponde fijar el significado de las disposiciones constitucionales envueltas aquí. Competería por entero la reglamentación de esta materia a la *278Rama Legislativa únicamente si resolviéramos que este Tribunal es impotente bajo la Constitución para proteger el derecho a la intimidad de los ciudadanos de este país en este aspecto de las relaciones familiares; que carece igualmente de poder para impedir la degradación a que a menudo se fuerza a los cónyuges bajo la situación imperante; y que su papel no puede rebasar al del simple espectador limitado a lo sumo a lamentar el desprestigio que sufre necesariamente un sistema jurídico divorciado de la realidad a la que se supone que sirva. Es cierto que los cambios reseñados en el concepto del divorcio en diversos países se han llevado a cabo mediante legislación, mas esto ha ocurrido en circunstancias diferentes a las nues-tras. En tales naciones ocurre que el poder judicial desempeña un papel distinto al que nuestra sociedad le asigna o que los textos constitucionales a interpretarse son dispares y carecen del elemento de aspiración universal que anima nuestro esta-tuto orgánico. En buena teoría de adjudicación, además, los parlamentos no son los únicos agentes de cambios sociales necesarios. Cuando se trata de mantener vivo un esquema constitucional, de conservarlo en buena sintonía con las reali-dades del país, es principal deber de la judicatura propender igualmente a tal fin, aunque con la mesura y circunspección que le impone su papel dentro de nuestro sistema de gobierno y sin exceder el marco de sus atribuciones.
Por las razones señaladas declaramos inconstitucionales la parte citada del Art. 97 del Código Civil y otras disposiciones opuestas a los principios aquí consignados. Sujeto a las modificaciones derivdbles de esta opinión, se confirma la sentencia apelada.
El Juez Asociado Señor Negrón García concurre en opi-nión separada. El Juez Asociado Señor Díaz Cruz emitió opinión disidente, con la cual concurre el Juez Asociado Señor Martín, quien se reserva el derecho a emitir posteriormente un voto particular.
*279—0—

(1) Consúltense también los Arts. 68 y 95 del Código Civil, 31 L.P.R.A. sees. 221 y 301.


(2)Este Tribunal no se ha pronunciado, ni lo está haciendo aquí, sobre el impacto de Roe v. Wade y Doe v. Bolton en Puerto Rico.